*808Judgment modified by reducing alimony to the sum of $9,000 a year, and as so modified affirmed, without costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.; Martin, P. J., and Glennon J., dissent; dissenting opinion by Martin, P. J. Findings of fact numbered 13, 14, 15 and 16 contained in the decision signed by the court at Special Term, and defendant’s proposed findings numbered 11, 12, 13 and 14, found by the court at Special Term, should be reversed, and such other findings as are inconsistent with this determination, and such new findings made of facts proved upon the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice.